DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 28 April 2021 containing amendments to the claims and remarks.
Claims 1-9 and 11-20 are pending.
The previous rejections under 35 U.S.C. 112(b), 35 U.S.C. 102(a)(1), and 35 U.S.C. 103 are withdrawn in view of Applicant’s amendments to the claims.
Claims 1-9 and 11-20 are allowed.

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed in view of Applicant’s amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771